Citation Nr: 1801183	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 8, 2012 and in excess of 50 percent thereafter.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 20, 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the May 20, 2011 rating decision, the RO granted service connection for PTSD and assigned an evaluation 30 percent, effective March 31, 2009 (the date of the original service connection claim).  On May 8, 2012, within one year that the claim for service connection for PTSD was granted, the Veteran expressed disagreement with the assigned 30 percent evaluation.  While the issue of entitlement to an initial rating in excess of 30 percent for the service-connected PTSD was pending on appeal, in September 2012, the RO granted an increase in evaluation to 50%, effective May 8, 2012.  See May 2017 Rating Decision.  As these increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As for the matter of representation, the record reflects that, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the State of Colorado, Division of Veterans Affairs, as his representative in March 2009.  However, in April 2015, the Veteran provided another POA and filed a new VA Form 21-22, appointing The American Legion as his representative.  The Board notes that a POA may be revoked at any time, and unless specifically noted otherwise, receipt of a new POA constitutes a revocation of an existing POA.  38 C.F.R. § 14.631 (f)(1) (2017).  The Board recognizes this change in representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that remand is warranted for additional development.  

Initially, the Board notes that the Veteran was most recently afforded a new VA examination for PTSD in March 2017.  For this examination, the Veteran's claims file was reviewed and the examiner considered the Veteran's complaints and provided findings of a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

While the Board notes that the Veteran, by way of his representative, in the September 2017 Appellate Brief, asserts that additionally developed evidence, including progress notes, supports his contention that his PTSD has progressively worsened since his last evaluations, the Board finds no objective evidence indicating that there has been a material change in the severity of the Veteran's condition since he was last examined in March 2017.  The Veteran has not reported receiving any treatment for his PTSD after the March 2017 examination, and there are no records or progress notes suggesting an increase in his PTSD after the March 2017 VA examination.  See, e.g, VA medical records dated March 28, 2017 (located in Legacy Content Manager Documents).  Thus, the Board concludes the examinations of record are adequate to address the issue on appeal.  

Nevertheless, the Veteran's VA treatment records show that the Veteran is receiving Social Security disability benefits for disabilities, which may include PTSD.  See, e.g., April 2009 VA Mental Health Initial Evaluation Report from the Eastern Colorado Health Care System, Pueblo Outpatient Clinic (reporting in the Mental Status Comments section that the Veteran is currently receiving social security disability benefits; reporting elsewhere in the report that the Veteran is receiving social security disability benefits of $1,100 per month).  However, a review of the record also reveals that VA has not yet requested the Veteran's Social Security disability benefit records from the Social Security Administration.  Because such relevant records could potentially help substantiate the Veteran's claim, upon remand, VA should obtain them from the Social Security Administration.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010); 38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1. Request all Social Security disability benefits records from the Social Security Administration related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159 (e).

2. Then, readjudicate the claim on appeal. If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow for appropriate time for response, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




	(CONTINUED ON NEXT PAGE)





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




